Citation Nr: 9932291	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94-46 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands.

2.  Entitlement to service connection for a skin disorder of 
the feet.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
headache disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, claimed as 
nervousness.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).

In a May 1999 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) for loss of 
teeth and service connection for nerve damage to both hands.  
The RO also determined that new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for pneumonia.  The veteran has not expressed any 
disagreement with that decision.

Following a hearing before a member of the Board in July 
1999, the veteran submitted additional evidence consisting of 
a statement from M. T. regarding post-service medical 
treatment.  The veteran waived RO consideration of this 
additional evidence at his hearing.  (Transcript, page 12).  
Accordingly, the evidence has been considered by the Board in 
this decision.  

At his July 1999 hearing, the veteran raised the issue of a 
nerve problem manifested by shaking and jerking that had 
begun during service.  This issue has not been addressed or 
developed by the RO.  Thus, it is referred to the RO for 
appropriate action.

Finally, the Board notes that the issues of entitlement to 
service connection for headaches and nervousness have been 
previously addressed by the RO.  The veteran was notified of 
those decisions and he did not file a notice of disagreement.  
Thus, these issues have been rephrased as reflected on the 
title page of this decision.  



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's current skin disorder of the hands and an incident 
of service has not been presented.

2.  Competent medical evidence of a nexus between the 
veteran's current skin disorder of the feet and an incident 
of service has not been presented.

3.  Competent medical evidence of a nexus between the 
veteran's low back disability and an incident of service has 
not been presented.

4.  Competent medical evidence of a nexus between the 
veteran's degenerative joint disease of the cervical spine 
and an incident of service has not been presented.

5.  In a February 1956 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches.  The RO notified the veteran of that 
determination, he did not appeal, and the decision became 
final.

6.  Additional evidence submitted since the RO's February 
1956 rating decision does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

7.  In a September 1979 rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  The RO notified the veteran of that 
determination, he did not appeal, and the decision became 
final.

8.  Additional evidence submitted since the RO's September 
1979 rating decision does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder of the hands is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The claim of entitlement to service connection for a skin 
disorder of the feet is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  Evidence received since the RO's February 1956 rating 
decision is not new and material; the decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108,7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

6.  Evidence received since the RO's September 1979 rating 
decision is not new and material; the decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108,7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  In that regard, the Board further notes that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
a claim based on chronicity may be well-grounded if 1) the 
chronic condition is observed during service, 2) continuity 
of symptomatology is demonstrated thereafter and 3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Although a layperson is competent to testify as to 
observable symptoms, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  See also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

I.  Entitlement to Service Connection for a Skin Disorder of 
the Hands

A.  Factual Background 

Service medical records reflect complaints of dried hands 
with peeling, bleeding, and cracking in February 1955, June 
1955, and September 1955.  Upon separation examination dated 
in November 1955, no defects or disabilities were noted other 
than defective vision.  Clinical records noted that a profile 
specifying no exposure to water solvents or grease had been 
given.  

Upon VA examination dated in February 1956, the veteran's 
skin was evaluated as normal with no marked scarring noted.  
The veteran reported no complaints or problems relevant to a 
skin disorder of the hands.  

Private medical records dated in April 1979 are silent for 
treatment, complaints, or diagnoses relevant to a skin 
disorder of the hands. 

Upon VA examination dated in August 1979, the veteran's skin 
was clinically evaluated as normal.  The veteran reported no 
complaints or problems relevant to a skin disorder of the 
hands.  

Upon VA examination dated in December 1983, the examiner 
noted no lesions on the veteran's skin.  The veteran reported 
no complaints or problems relevant to a skin disorder of the 
hands.  

VA outpatient treatment records dated from November 1991 to 
June 1993 are silent for treatment, complaints, or diagnoses 
relevant to a skin disorder of the hands.  

Upon VA examination of the spine dated in August 1993, the 
veteran reported that his hands would break out once in a 
while.  The examiner noted that examination revealed normal 
appearing feet and hands.  A relevant diagnosis of a history 
of problems with the back, hands, feet, and neck with no 
clinical evidence of disability of the hands and feet, and 
with questionable loss of motion of the neck and back was 
noted.

Upon VA general examination dated in August 1993, the veteran 
reported no complaints relevant to a skin disorder of the 
hands.

A November 1993 VA outpatient treatment record reflects a 
complaint of a rash on both hands.  The veteran reported the 
rash had been intermittent for forty years.  An impression of 
dermatitis was noted.  

At his March 1995 RO hearing, the veteran testified that his 
hands cracked and peeled.  The veteran also stated the skin 
condition on his hands had gotten a little better since his 
service.  (Transcript, page 2).  The veteran testified that 
the skin disorder on his hands was treated with solvents 
during service.  (Transcript, page 7).  

Copies of records from the Social Security Administration 
reflect that the veteran reported having trouble with his 
hands in May 1996.  The veteran also reported using creams 
and hydrocortisone for his hands in May 1995.

A July 1999 statement from M. T. reflects that the veteran 
was treated by a family physician in Dallas, Texas for 
problems that started during service.  

At his July 1999 hearing before a member of the Board, the 
veteran testified that he currently experienced the same type 
of problems with his hands that he had during service.  
(Transcript, page 3).  The veteran also testified that he had 
problems with his hands being extremely cold during the 
winter months while in Korea.  (Transcript, page 4).  The 
veteran stated that his hands turned blue and numb.  
(Transcript, page 5).  The veteran reported he did not have 
cracking and peeling all of the time, but it did occur about 
every winter and his hands were sensitive to cold.  
(Transcript, pages 5-6).  The veteran stated that a private 
physician treated him for bursitis in his hands, shoulders, 
feet, and knees.  (Transcript, page 6).  The veteran's 
representative noted that the records of the private 
physician had been destroyed after his death.  (Transcript, 
page 7).  

B. Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection is not warranted for 
a skin disorder of the hands.  

The veteran's service medical records reflect the veteran 
suffered from cracking and peeling on his hands during 
service in February, June, and September 1955.  However, upon 
separation examination the veteran's skin was clinically 
evaluated as normal.  Additionally, post-service medical 
records are silent for complaints, treatment, or diagnoses 
relevant to a skin condition of the hands until November 
1993, more than thirty years after his discharge from 
service.  Although the veteran reported this condition as 
ongoing, various VA examinations dated in February 1956, 
August 1979, December 1983, and August 1993 were silent for 
observations of a skin disorder on the hands.  

Unfortunately, the claim for service connection for a skin 
disorder of the hands is supported solely by the contentions 
of the veteran.  However, the Court has made it clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that his current skin disorder was 
caused by his active service is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred during his active service, he is not competent 
to diagnose the etiology of his own skin disorder.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

In the absence of competent medical evidence of a nexus 
between the veteran's current skin disorder of the hands and 
an incident of service, the veteran's claim is not well 
grounded and must be denied.

II.  Entitlement to Service Connection for a Skin Disorder of 
the Feet

A.  Factual Background

Service medical records reflect a notation of trouble with 
the feet in August 1955.  Profuse perspiration was noted in 
June 1955.  Upon separation examination dated in November 
1955, no defects relevant to a skin disability of the feet 
were noted.

Upon VA examination dated in February 1956, the veteran's 
skin was evaluated as normal with no marked scarring noted.  
The veteran reported no complaints or problems relevant to a 
skin disorder of the feet.  

Private medical records dated in April 1979 are silent for 
treatment, complaints, or diagnoses relevant to a skin 
disorder of the feet. 

Upon VA examination dated in August 1979, the veteran's skin 
was clinically evaluated as normal.  The veteran reported no 
complaints or problems relevant to a skin disorder of the 
feet.  

Upon VA examination dated in December 1983, the examiner 
noted no lesions on the veteran's skin.  The veteran reported 
no complaints or problems relevant to a skin disorder of the 
feet.  

VA outpatient treatment records dated from November 1991 to 
June 1993 are silent for treatment, complaints, or diagnoses 
relevant to a skin disorder of the feet.  

Upon VA examination of the spine dated in August 1993, the 
veteran reported that his hands would break out once in a 
while.  The examiner noted that examination revealed normal 
appearing feet and hands.  A relevant diagnosis of a history 
of problems with the back, hands, feet, and neck with no 
clinical evidence of disability of the hands and feet and 
with questionable loss of motion of the neck and back was 
noted.

Upon VA general examination dated in August 1993, the veteran 
reported no complaints relevant to a skin disorder of the 
hands.

A February 1994 VA outpatient treatment record reflects a 
complaint of breaking out and itching on both feet for years.  

At his March 1995 RO hearing, the veteran testified that his 
feet cracked open and he had athlete's feet.  The veteran 
also stated his feet ached and cramped after walking.  The 
veteran reported the condition of his feet had remained the 
same since service.  (Transcript, page 2).  The veteran 
reported using solvents during service for his hands and 
feet.  (Transcript, page 7).  The veteran testified that the 
skin problems with his feet occurred about two or three times 
per year and increased during hot weather.  He also stated 
that he received some ointment from VA that was helpful.  
(Transcript, page 8).  

Copies of records from the Social Security Administration 
reflect that the veteran reported having trouble with his 
hands in May 1996.  The veteran also reported using creams 
and hydrocortisone for his hands in May 1995.  A disability 
relevant to the feet was not noted.  

A July 1999 statement from M. T. reflects that the veteran 
was treated by a family physician in Dallas, Texas for 
problems that started during service.  

At his July 1999 hearing before a member of the Board, the 
veteran testified that he had problems with his hands and 
feet being extremely cold during the winters.  The veteran 
stated he carried an extra pair of socks.  (Transcript, page 
4).  The veteran also stated he had difficulty with strength 
in his feet.  (Transcript, page 6).  The veteran testified 
that the problems had persisted since active duty and he was 
treated by a private physician for bursitis in his feet years 
ago.  (Transcript, page 6).  

B.  Analysis

Following a thorough review of the pertinent evidence of 
record, the Board concludes that service connection is not 
warranted for a skin disorder of the feet.

The record is silent for competent medical evidence of a 
nexus between any current skin disorder of the feet and an 
incident of service.  Additionally, the record is silent for 
complaints, treatment, or diagnoses related to the feet until 
a February 1994 VA outpatient clinic record.  VA examinations 
dated in February 1956, August 1979, December 1983, and 
August 1993 noted the veteran's skin as normal.  As 
previously noted, the veteran is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu, 2 Vet. App. at 494-5.  Consequently, 
the veteran's lay assertion that his current skin disorder 
was caused by his active service is neither competent nor 
probative of the issue in question.

Thus, in the absence of competent medical evidence of a nexus 
between the veteran's current skin disorder of the feet and 
an incident of service, the veteran's claim is not well 
grounded and must be denied.

III.  Entitlement to Service Connection for a Low Back 
Disability

A.  Factual Background

Service medical records reflect that upon enlistment 
examination dated in November 1952, the examiner noted mild 
dorsal scoliosis.  Clinical records are silent for 
complaints, treatment, or diagnoses related to a low back 
disability.  Upon separation examination dated in November 
1955, the veteran's musculoskeletal system was clinically 
evaluated as normal.  

Upon VA examination dated in February 1956, the veteran 
reported no complaints related to a low back disability.  
Movements in the head, neck, back, upper, and lower 
extremities were all within normal limits.  The 
musculoskeletal system was noted as normal.  

Private treatment records dated in April 1979 reflect the 
veteran was treated for back and right leg pain.  The veteran 
reported falling from a 15-foot scaffold in October 1978, at 
which time he injured his back, right foot, and right arm.  
The veteran also reported an onset of back pain which had 
persisted.  Diagnoses of possible spasmodic torticollis and 
lumbar strain as well as possible lumbar disc were noted.  A 
radiology report revealed degenerative changes in the lumbar 
spine greatest at the L3/4 level, and degenerative disc 
disease at the L-3 and L-4 level without evidence of 
protrusion or herniation.  A bone scan report reflects 
evidence of slight increase concentration of the radionuclide 
throughout the spine and to a lesser extent in the shoulders, 
hips, and knees.  It was noted that these findings indicated 
some degree of degenerative joint disease.  An impression of 
an abnormal bone scan was noted.  

Upon VA examination dated in August 1979, the veteran 
complained of back pains and muscle spasm.  The veteran 
reported fairly constant pain in his back since his October 
1978 injury.  The examiner noted no kyphosis or scoliosis.  
The examiner also noted no muscle spasm along the lumbar or 
dorsal spine.  The veteran reported that he had not worked 
since his accident.  A relevant diagnosis of residuals of an 
injury to the low back and neck was noted.  A radiographic 
report of the lumbar spine revealed minimal spurring with 
some disc space narrowing at L3-4, but no spondylolysis or 
spondylolisthesis.  Impressions of degenerative disc disease 
at L3-4 and mild degenerative changes were noted.  

A VA clinical record dated in March 1982 reflects the veteran 
complained of continued pain in his back.  A relevant 
impression was not noted.

Upon VA examination dated in December 1983, the veteran 
complained of back, side and leg pains as well as stomach 
pains.  The veteran reported undergoing an operation on his 
low back in 1981.  The examiner noted no muscle spasm in the 
low back.  A relevant diagnosis of postoperative degenerative 
disc disease of the lumbar spine was noted.  A radiology 
report of the lumbar spine revealed evidence of previous 
laminectomy with insertion of short Harrington rods at the 
level of L3 and 4 into the posterior elements.  The alignment 
was noted as normal.  Minimal degenerative changes were also 
present, especially at the level of L3-4.  

Relevant VA outpatient treatment records dated from November 
1991 to June 1993 reflect complaints and treatment relevant 
to low back pain.  Various assessments of low back pain and 
degenerative joint disease were noted.  

Upon VA examination of the spine dated in August 1993, the 
examiner noted the veteran walked with a peculiar gait.  A 
diagnosis of history of problems with the back, hands, feet, 
and neck with no clinical evidence of disability of the hands 
and feet and with questionable loss of motion of the neck and 
back was noted.  The examiner noted no muscle spasm was felt 
after manipulations.  A radiology report of the lumbar spine 
revealed posterior fusion L2-L5, L3 and L4 laminectomy and 
posterior rods L2-3 and L4-5, curvature and alignment within 
normal limits, and narrowing L3 disc space.

Upon VA general examination dated in August 1993, the 
examiner noted the veteran walked with a very stooped 
posture.  The veteran complained of pain in his back when 
walking.  A relevant diagnosis of postoperative status 
laminectomy of the lumbosacral spine was noted.  

Relevant VA outpatient treatment records dated in 1993 and 
1994 reflect complaints and treatment relevant to back pain.  
An impression of chronic back pain was noted.  

At his March 1995 RO hearing, the veteran testified that he 
did a lot of heavy work while in the service.  (Transcript, 
page 4).  The veteran stated that after building bridges he 
would have a backache at the end of the day.  The veteran 
also stated that he did not seek treatment for his backaches 
while in the service.  The veteran testified that he did not 
have any back problems prior to entering service and his low 
back condition had gotten worse since his discharge.  
(Transcript, page 5).  The veteran reported receiving 
treatment for backaches after his discharge in 1955 from a 
private physician.  (Transcript, pages 6-7).  

A radiology report of the lumbar spine dated in July 1997 
reflects posterior fusion at L2-5 and bilateral posterior 
rods secured L2 and L4, an L3-4 laminectomy, and loss of L3 
disc space.  Curvature alignment was noted as within normal 
limits without evidence of motion on lateral flexion and 
extension views at levels of fusion.

Upon VA neurology examination dated in July 1997, the 
examiner noted marked tenderness over the lumbar areas 
bilaterally.  All movement of the lumbar spine was markedly 
limited without producing pain.  No relevant diagnoses were 
noted.

Copies of records obtained from the Social Security 
Administration reflect the veteran's principal impairment was 
pain from Harrington rods which were still in place from a 
prior back injury sustained in construction work.  In 
November 1997, the veteran was awarded disability benefits 
effective from August 1994.  

A July 1999 statement from M. T. reflects the veteran was 
treated by a private physician for headaches and other 
problems after his discharge from service.

At his July 1999 hearing before a member of the Board, the 
veteran testified that he experienced pain in his back and 
neck during service.  The veteran also stated that he might 
have gone to the doctor on one or two occasions.  The veteran 
testified that while in the service he ran jackhammers and 
performed heavy lifting while building bridges.  (Transcript, 
pages 12-14).  The veteran stated he saw a private physician 
shortly after his discharge from service and was treated for 
bursitis.  The veteran also stated that he has been told that 
he now has osteoarthritis and degenerative disease.  
(Transcript, page 14).  

B.  Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection is not warranted for 
a low back disability.

The veteran's claim for service connection for a low back 
disability is supported solely by his own contentions.  The 
record is silent for evidence of complaints, treatment, or 
diagnoses relevant to the back during service and subsequent 
to service until April 1979, more than twenty years after 
discharge.  It is also significant to note that the veteran 
injured his back in October 1978 after falling 15 feet from 
scaffolding.  Although the veteran has testified to heavy 
lifting and back pain during service, the record is silent 
for competent medical evidence of a nexus between the 
veteran's low back disability and an incident of service.  In 
the absence of such evidence, the veteran's claim is not well 
grounded and must be denied.  See Espiritu, 2 Vet. App. at 
494-5.


VI.  Entitlement to Service Connection for Degenerative Joint 
Disease
of the Cervical Spine

A.  Factual Background

Service medical records reflect that upon enlistment 
examination dated in November 1952, the examiner noted mild 
dorsal scoliosis.  Clinical records are silent for 
complaints, treatment, or diagnoses related to the cervical 
spine.  Upon separation examination dated in November 1955, 
the veteran's musculoskeletal system was clinically evaluated 
as normal.  

Upon VA examination dated in February 1956, the veteran 
reported no complaints related to the cervical spine.  
Movements in the head, neck, back, upper, and lower 
extremities were all within normal limits.  The neck and 
musculoskeletal system were noted as normal.  

Private medical records dated in April 1979 reflect treatment 
for back and right extremity pain.  The veteran reported 
falling from a 15-foot scaffold in October 1978.  It was 
noted that a myelogram showed cervical spondylosis, but 
electromyographic examination did not suggest any nerve root 
irritation in the areas tested.  A conclusion of cervical 
spondylosis was noted.  An impression of an abnormal bone 
scan was also noted.  

Upon VA examination dated in August 1979, the veteran 
complained of muscle spasm and back pains.  The examiner 
noted a shaking motion of the veteran's head and body present 
throughout the examination.  A relevant diagnosis of 
residuals of injury to the low back and neck was noted.  A 
radiology report of the cervical spine showed extensive 
degenerative changes to the lower cervical spine.  An excess 
of motion about C3-4 with some slight slippage of one to two 
millimeters anteriorly during flexion, and extensive 
spondylosis of the lower cervical spine were also noted. 

A March 1982 VA clinical record reflects the veteran 
complained of continued back pain.  A relevant impression was 
not noted.

Upon VA examination dated in December 1983, the veteran gave 
a history of pain and discomfort in the upper back and neck 
area for many years duration.  The veteran reported he was 
currently experiencing intermittent pain in the upper back 
and neck area.  The examiner noted no muscle spasm along the 
posterior cervical spine.  A relevant diagnosis of 
degenerative changes of the cervical and dorsal spine was 
noted.  A radiology report of the cervical spine revealed 
moderately severe degenerative disc disease of the cervical 
spine.  

Relevant VA outpatient treatment records dated from November 
1991 to June 1993 reflect complaints and treatment relevant 
to back pain.  Various assessments of cervical spondylosis 
and cervical radiculopathy were noted.

Upon VA examination of the spine dated in August 1993, the 
examiner noted the veteran walked with a peculiar gait and 
had jerky mannerisms.  A relevant diagnosis of questionable 
loss of motion of the neck and back was noted.  The examiner 
noted no muscle spasm after manipulations.  A radiology 
report of the cervical spine revealed curvature and alignment 
within normal limits, degenerative changes of the cervical 
spine with disc space narrowing at C4-C6 levels and 
associated osteophytes anteriorly and posteriorly at each 
level with narrowing of corresponding neural foramina, and 
degenerative facet joint changes.  No evidence of pre-
cervical soft tissue swelling or other acute process was 
noted.  

Upon VA general examination dated in August 1993, the 
examiner noted obvious limitation of motion of the cervical 
spine.  A relevant diagnosis of degenerative joint disease of 
the cervical spine on x-rays in 1992 with limited cervical 
function was noted.

VA outpatient treatment records dated in 1993 and 1994 
reflect complaints and treatment relevant to back pain.  An 
impression of chronic back pain was noted.  

At his March 1995 RO hearing, the veteran testified that he 
did a lot of heavy work while in the service.  (Transcript, 
page 4).  The veteran stated that after building bridges he 
would have a backache at the end of the day.  The veteran 
also stated that he did not seek treatment for his backaches 
while in the service.  The veteran testified that he did not 
have any back problems prior to entering service.  
(Transcript, page 5).  The veteran testified that he did not 
recall any specific injury to his cervical spine during 
service, but he did not have any problems prior to service.  
(Transcript, page 6).  The veteran stated that his cervical 
spine had gotten worse over the years.  The veteran reported 
receiving treatment from a private physician after his 
discharge in 1955 for backaches.  (Transcript, pages 6-7).  

A VA radiology report of the cervical spine dated in July 
1997 reflects an impression of generalized joint and disc 
disease of the cervical spine with the greatest canal 
narrowing at the C4-C5 level.  Neural foraminal encroachment 
was also worse at this level.  
 
Copies of records obtained from the Social Security 
Administration reflect the veteran's principal impairment was 
pain from Harrington rods which were still in place from a 
prior back injury sustained in construction work.  In 
November 1997, the veteran was awarded disability benefits 
effective from August 1994.  

A July 1999 statement from M. T. reflects the veteran was 
treated for headaches and other problems by a private 
physician after his discharge from service.

B.  Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection is not warranted for 
degenerative joint disease of the cervical spine.

The record is silent for complaints, treatment, or diagnoses 
relevant to the cervical spine during service and subsequent 
to service until April 1979, more than twenty years after 
discharge.  Significantly, the veteran reported injuring his 
back area in October 1978 after falling 15 feet from 
scaffolding.  Unfortunately, the veteran's claim for service 
connection for degenerative joint disease of the cervical 
spine is supported solely by his own contentions. Although 
the veteran has testified to heavy lifting and back pain 
during service, the record is silent for competent medical 
evidence of a nexus between the veteran's degenerative joint 
disease of the cervical spine and an incident of service.  In 
the absence of such evidence, the veteran's claim is not well 
grounded and must be denied.  See Espiritu, 2 Vet. App. at 
494-5.

V.  Whether New and Material Evidence has been Presented to 
Reopen a Claim
of Entitlement to Service Connection for a Headache Disorder

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

A.  Factual Background

Service medical records reflect complaints of headaches in 
March 1953 and in August 1955.  An impression of tension 
headaches was noted.  It was noted that the veteran reported 
being bothered by headaches since 1949 and thought they may 
have been caused by holding sheet rock up with his head.  An 
impression of tension headaches was also noted in a November 
1955 clinical record.

VA outpatient treatment records dated in January and February 
1956 reflect complaints of headaches in the frontal area.  

Upon VA examination dated in February 1956, the veteran 
complained of throbbing pains across his forehead and above 
his eyes, lasting several days.  The examiner noted that the 
veteran reported that he had been hanging sheet rock with his 
dad and holding it up with his head while nailing.  He 
believed that brought on his headaches.  A diagnosis of an 
unstable personality was noted.

In a February 1956 rating decision, the RO denied entitlement 
to service connection for headaches and other claimed 
disabilities.  The veteran was notified of the decision in a 
March 1956 letter from the RO.  

The relevant evidence submitted since the RO's February 1956 
rating decision consists of private treatment records dated 
in April 1979, a VA examination dated in August 1979, VA 
outpatient treatment records dated from November 1991 to June 
1993, a VA examination dated in December 1983, VA 
examinations dated in August 1993, VA outpatient treatment 
records dated from 1993 to 1994, a transcript of the 
veteran's March 1995 RO hearing, a July 1997 VA examination, 
copies of records obtained from the Social Security 
Administration, a statement dated in July 1999 from M. T., 
and a transcript of the veteran's July 1999 hearing before a 
member of the Board.  

Private treatment records dated in April 1979 reflect 
treatment for injuries sustained when the veteran fell 15 
feet from a scaffold.  The veteran reported that he had 
experienced spasm of his head and neck since the accident.  
The veteran denied any headache or dizziness.  

A VA examination dated in August 1979 is silent for 
complaints or diagnoses related to headaches.  Upon physical 
examination, the veteran's head, face, and neck were 
evaluated as normal.

A VA examination dated in December 1983 is silent for 
complaints or diagnoses related to headaches.  Upon physical 
examination of the head, face, and neck, the examiner noted 
intermittent contractions of the sternocleidal mastoid 
muscles. 

VA outpatient treatment records dated from November 1991 to 
June 1993 are silent for complaints, treatment, or diagnoses 
relevant to headaches.  

A VA examination of the spine dated in August 1993 is silent 
for complaints or diagnoses relevant to headaches. 

Upon VA general examination dated in August 1993, it was 
noted that the veteran reported having headaches for many 
years, usually frontal and occipital in location, 
occasionally associated with vomiting.  A relevant diagnosis 
of frequent headaches possibly secondary to cervical spine 
degenerative changes was noted.  

VA outpatient treatment records dated in 1993 and 1994 are 
silent for complaints, treatment, or diagnoses relevant to 
headaches.

At his March 1995 RO hearing, the veteran testified that he 
had experienced headaches since before his active service, 
but they became considerably worse during service.  The 
veteran stated that the headaches he had prior to service 
were not so severe that he had to seek medical treatment.  
(Transcript, page 3).  

Upon VA neurological examination dated in July 1997, the 
examiner noted that the veteran's claims folder had been 
reviewed.  The examiner noted the veteran had a history of 
falling from a scaffold in October 1978.  The veteran's 
hearing was noted as adequate and the remainder of the 
cranial nerves were noted as normal.  Relevant diagnoses of 
headaches, diagnosed as tension headaches during military 
service apparently mild; and chronic headaches, secondary to 
severe cervical spine disease unrelated to mild tension 
headaches which had been diagnosed during military service 
were noted.  

Copies of records obtained from the Social Security 
Administration reflect the veteran's principal impairment was 
pain from Harrington rods which were still in place from a 
prior back injury sustained in construction work.  In 
November 1997, the veteran was awarded disability benefits 
effective from August 1994.  

A July 1999 statement from M. T. reflects the veteran was 
treated for headaches and other problems by a private 
physician after his discharge from service.

At his July 1999 hearing before a member of the Board, the 
veteran testified that the headaches he had prior to service 
were nothing like the ones he experienced subsequent to 
service.  (Transcript, page 7).  The veteran stated he 
suffered headaches once a month during service.  He also 
stated they were pretty bad but he learned to live with them.  
The veteran reported his headaches continued and had gotten 
worse in recent years.  The veteran also reported he had been 
treated for headaches by a private physician and was 
currently receiving Tylenol 3 from VA.  (Transcript, page 8).  
The veteran testified that he currently suffered from a 
headache at least once a month.  (Transcript, page 9).  The 
veteran reported having several concussions during military 
service as a result of exposure to blasting and charges being 
set off.  The veteran reported being knocked down and 
experiencing a blank spell.  (Transcript, page 15-16).  

B.  Analysis

The evidence submitted since the RO's February 1956 rating 
decision is new in that it was not previously of record.  
However, it does not bear directly and substantially upon the 
specific matter under consideration, the incurrence or 
aggravation of headaches as a result of service.  Although 
the evidence reflects complaints and treatment relevant to 
headaches, the evidence is silent for a nexus between the 
veteran's current headaches and those observed during 
service.  In fact, both the August 1993 VA examination and 
the July 1997 VA examination reflect impressions that the 
veteran's headaches are secondary to the his cervical spine 
disorder.  The July 1997 VA examiner stated the veteran's 
chronic headaches were unrelated to the mild tension 
headaches diagnosed during service.  Thus, the evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, in that it does not 
tend to show that the veteran's current headaches were 
incurred in or aggravated during service, or are otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).

VI.  Whether New and Material Evidence has been Presented to 
Reopen 
a Claim of Entitlement to Service Connection for a Chronic
Acquired Psychiatric Disorder, Claimed as Nervousness

A.  Factual Background

Service medical records reflect complaints of nervousness in 
August 1955 and October 1955.  The veteran reported that he 
had been "nervous" for a long time.  

Upon VA examination dated in February 1956, the examiner 
noted some hostility toward authority, but no evidence of any 
confusion, hallucinations, delusions, homicidal or suicidal 
ideation, ideas of reference of influence, phobias, 
obsessions, or compulsions.  The examiner opined there were 
insufficient findings for a diagnosis of a psychosis or a 
psychoneurosis.  The examiner opined that the veteran had an 
emotionally unstable personality which might interfere with 
his economic and social adaptability.  

In a February 1956 rating decision, the RO denied entitlement 
to service connection for nervousness.  The veteran was 
notified of that decision in a March 1956 letter from the RO.  

Upon VA examination dated in August 1979, the veteran 
complained of nervousness.  The examiner noted the veteran 
evidenced no well-organized delusional ideation, denied 
hallucinatory experiences, and reported no paranoid trends.  
Insight and judgment were noted to be commensurate with 
education and basic ability.  A diagnosis of an emotionally 
unstable personality, by history, previously established, was 
noted.  It was further noted that the veteran was without 
significant psychiatric incapacity.  

In a September 1979 rating decision, the RO determined new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a nervous 
condition.  The veteran was notified of this decision in a 
September 1979 letter from the RO.  The veteran did not 
express any disagreement with that determination.  

Relevant evidence presented since the September 1979 rating 
decision consists of a December 1983 VA examination, VA 
outpatient treatment records dated from November 1991 to June 
1993, a VA mental examination dated in August 1993, VA 
outpatient treatment records dated in 1993 and 1994, a 
transcript of the veteran's March 1995 RO hearing, a July 
1997 VA examination, copies of records obtained from the 
Social Security Administration, a July 1999 statement from M. 
T., and a transcript of the veteran's July 1999 hearing 
before a member of the Board.

A VA examination dated in December 1983 is silent for 
complaints or diagnoses relevant to a psychiatric disorder or 
a nervous disorder.

VA outpatient treatment records dated from November 1991 and 
June 1993 are silent for treatment, complaints, or diagnoses 
relevant to nervousness or a psychiatric disorder.

Upon VA mental examination dated in August 1993, the veteran 
stated that he would be depressed if he let himself, he did 
not cry, and suicide was only a passing thought.  The veteran 
also complained of an inability to sleep, but related it to 
pain.  The veteran reported that he lived with his brother 
and they got along very well.  The veteran also reported 
staying in contact with his children.  The examiner noted 
that thought content did reveal anxiety related to his 
physical disability and pain as well as some depressive 
features.  The examiner further noted that both of those 
would be situational in origin.  The examiner opined that he 
did not doubt there was some aggravation and probably passive 
aggressive or passive dependent features to the veteran's 
personality, but he could not diagnose an emotionally 
unstable personality at that time.  A diagnosis of relatively 
mild chronic pain syndrome with an adjustment disorder and 
mixed emotional features was noted.

VA outpatient treatment records dated in 1993 and 1994 are 
silent for complaints or diagnoses relevant to a nervous 
disorder or a psychiatric disorder.  

At his March 1995 RO hearing, the veteran testified that he 
developed a nervous condition during service.  (Transcript, 
pages 3-4).  The veteran stated that during service he was 
treated with a tonic-like medicine in a bottle, but no 
diagnosis was made.  The veteran stated he had continued to 
have this condition since service and it had become a little 
worse.  The veteran testified that at times he would start 
jerking or twitching.  (Transcript, page 4).  

A July 1997 VA neurological examination is silent for 
complaints or diagnoses relevant to a nervous disorder or 
psychiatric disorder.  

Copies of records obtained from the Social Security 
Administration reflect the veteran's principal impairment was 
pain from Harrington rods which were still in place from a 
prior back injury sustained in construction work.  In 
November 1997, the veteran was awarded disability benefits 
effective from August 1994.  

A July 1999 statement from M. T. reflects the veteran was 
treated for headaches and other problems by a private 
physician after his discharge from service.

At his July 1999 hearing before a member of the Board, the 
veteran testified that he sought medical treatment during 
service for his nerves and was given liquid medicine to 
settle his nerves.  (Transcript, page 10).  

B.  Analysis

The evidence submitted since the RO's September 1979 rating 
decision is new in that it was not previously of record.  
However, the evidence presented does not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a chronic acquired 
psychiatric disorder, claimed as nervousness, as a result of 
service.  The records do not reflect a nexus between any 
current nervousness and an incident of service.  
Additionally, these records do not reflect a current 
diagnosis of a psychiatric disorder or nervous disorder.  
Thus, the newly submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, in that it does not tend to show that a chronic 
acquired psychiatric disorder, claimed as nervousness, was 
incurred or aggravated during service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).



ORDER



Service connection for a skin disorder of the hands is 
denied.

Service connection for a skin disorder of the feet is denied.

Service connection for a low back disability is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a headache 
disorder, service connection remains denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disorder, claimed as nervousness, 
service connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

